Citation Nr: 1755669	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  10-40 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for pernicious anemia, to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus, type II (DM).

2.  Entitlement to service connection for a prostate disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active air service from June 1966 to October 1969, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

This case was previously before the Board in May 2014, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Pernicious anemia is not etiologically related to the Veteran's active service and chronic B-cell/hairy cell leukemia is not presumed to be related to exposure to herbicides.

2.  A prostate disability is not etiologically related to the Veteran's active service and prostate cancer is not presumed to be related to exposure to herbicides.


CONCLUSIONS OF LAW

1.  Pernicious anemia is not etiologically related to the Veteran's active service, and B-cell/hairy cell leukemia may not be presumed to have been incurred in or aggravated by active service.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  A prostate disability is not etiologically related to the Veteran's active service and prostate cancer may not be presumed to have been incurred in or aggravated by active service.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Pernicious Anemia

In a June 2008 rating decision, the Veteran's claim for entitlement to service connection for pernicious anemia was denied.  The Veteran did not appeal that decision and it became final.  Based on a finding that new and material evidence had been submitted since the February 2006 denial, the Board reopened the Veteran's claim in the May 2014 Board decision.  Therefore, the claim is properly before the Board for adjudication.

The claim for entitlement to service connection for pernicious anemia was originally denied on a direct basis because the evidence of record did not show that the disability was incurred in active service and on a secondary basis because the Veteran was not service connected for DM at that time.  The record reveals that the Veteran was then granted service connection for DM associated with herbicide exposure in a September 2010 rating decision.  As such, the Veteran's exposure to herbicides during his period of active service in the Republic of Vietnam is presumed.

Review of the Veteran's service treatment records (STRs) shows there were no complaints, treatment, or clinical diagnosis of pernicious anemia during active service.

The post-service treatment notes of record show that the Veteran was diagnosed with pernicious anemia by a private physician, Dr. J.M., in May 1988.  The private medical record reflects that the Veteran was treated with supplemental vitamin B12 shots of 1,000 mg once per month and a monthly complete blood count (CBC) test with platelet counts was ordered.  The record reveals the Veteran maintained monthly B12 shot treatment through November 2005 when the Veteran and his wife visited the Jonesboro community-based outpatient clinic (CBOC) for the purpose of establishing VA medical care.  The Veteran's medical history of pernicious anemia was reported and the May 1988 diagnosis by Dr. J.M. was noted.  In a February 2006 VA treatment note, the examiner noted there was no evidence of any low levels of vitamin B12 or low folic acid per the Veteran's laboratory results.

In a January 2008 VA treatment note, the examiner explicitly stated that there was no evidence of any low levels of vitamin B12 or low folic acid.  The Veteran's treatment plan was to stop the supplement shots 3 months before the next visit and check the Veteran's CBC to determine a course of action.  The record shows the Veteran's supplements were reduced to one shot every 3 months prior to March 2010 when the Veteran's blood levels were measured and laboratory results showed his vitamin B12 levels to be high.

In February 2011, the Veteran's blood levels were tested and were shown to be normal.  Further, a March 2011 VA examiner determined that although the Veteran's past medical history was positive for pernicious anemia and leukocytosis, neither disability was diagnostic for B-cell or hairy cell leukemias.  The Board notes that service connection is presumed for Veterans who were exposed to herbicides and subsequently developed B cell or hairy cell leukemias.

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  There is no evidence of record showing the Veteran to have pernicious anemia.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability; or that she has consistently reported experiencing observable symptomatology.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As the Veteran does not have pernicious anemia, service connection is not applicable in this case.

In sum, while there is some indication that the Veteran may have had pernicious anemia prior to establishing VA medical care, the record does not show that he has a current diagnosis of pernicious anemia.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for pernicious anemia is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Prostate Disability

The Veteran contends that he has a prostate disability as a result of his active service.  In the alternative, the Veteran asserts that his prostate disability was caused by exposure to herbicides during active service in the Republic of Vietnam.

The Veteran's STRs are silent for any complaints, treatment, or clinical diagnosis of a prostate disability or any genitourinary disabilities in general.

The post-service treatment notes of record show the Veteran was treated for prostatitis by his private physician, Dr. J.M., in 1994.  This is the only mention of the disability or treatment thereof in the record to the Veteran's establishment of VA medical care in November 2005.

The Veteran's prostate was examined during his November 2005 new patient evaluation at the Jonesboro CBOC.  The Veteran's prostate was reported to be normal in size, without nodules, asymmetry, or induration.  However, in a January 2008 statement, the Veteran reported that laboratory results from the Memphis VA showed he had high prostate-specific antigen (PSA) levels; further, upon his transition to the Central Arkansas VA Health Care System (VAHCS) an enlarged prostate was documented on physical examination.

In May 2016, the Veteran was afforded a VA examination.  The Veteran reported a medical history of an enlarged prostate for a number of years with positive results from finasteride medication treatment.  The Veteran reported voiding dysfunction symptoms with daytime intervals between 2 and 3 hours and nighttime awakening to void 3 to 4 times per night.  The examiner diagnosed benign prostatic hyperplasia (BPH) and noted the Veteran's PSA of 0.45 from a January 2016 laboratory test.  Based on a review of the medical evidence of record and physical examination of the Veteran, the examiner opined that it was less likely than not that the Veteran's currently diagnosed prostate disability was a result of his active service or exposure to herbicides.  In this regard, the examiner noted that BPH is a somewhat common result of the natural aging process.

While the Veteran is competent to report symptoms such as voiding intervals, hesitancy, slow stream, and weak stream, he is not competent to provide a diagnosis of a prostate disability or an opinion linking that diagnosis to his active service, as that requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide a diagnosis or an etiology opinion in this case.

In sum, while the Veteran has testified that his prostate disability was caused by active service, there is no objective evidence or competent medical opinion of record linking the Veteran's current prostate disability to his active service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a prostate disability is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for pernicious anemia is denied.

Entitlement to service connection for a prostate disability is denied.


REMAND

The Board finds that further development is necessary before the remaining claim on appeal is decided.

Per the May 2014 Board remand, the Veteran was afforded a VA examination in June 2016.  The Veteran reported bulging cervical and lumbar spine discs with a persistent burning feeling in the affected areas.  The examiner noted the Veteran's 2003 diagnosis of bulging discs, mild radiculopathy symptoms in the lower extremities, and documented arthritis on x-ray imaging.  The examiner opined that it was less likely than not that the Veteran's back disabilities were incurred in or aggravated by active service as the STRs did not show back problems and the Veteran's back symptoms have been present for the past 10 or so years.  Further, the examiner stated that the Veteran mentioned that he had back problems prior to active service, but they were not aggravated by service.

The Board finds the June 2016 medical opinion to be incomplete.  The examiner did not provide a complete rationale for the opinion provided, instead offering a cursory statement regarding the passage of time between the Veteran's separation from service and VA medical records showing treatment.  For example, the Veteran indicated that he had had recurrent back pain prior to enlistment on his entrance examination report, yet this assertion was not further investigated for a possible pre-existing disability prior to active service.  Further, the Veteran was diagnosed with lumbar spine strain and received documented treatment for such during his period of active service, yet no rationale was provided explaining why the in-service injury was not related to the Veteran's currently diagnosed back disabilities.  Throughout the period on appeal, the Veteran maintained that the physical impacts from in-service aircraft maintenance activities caused his back injury in service and resulted in chronic, progressively worsening back disabilities for which the Veteran has received extensive treatment, to include cervical spine surgery and cervical and lumbar spine injections.  For these reasons, the June 2016 medical opinion is incomplete and cannot serve as the basis for a denial of entitlement to service connection.

Additionally, current treatment records should be identified and obtained prior to a final decision in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner who has not previously examined the Veteran or provided an opinion in this appeal to determine the nature and etiology of any currently present back disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and review of the record, the examiner should provide the following opinions:

a)  Did the Veteran have a back disability that clearly and unmistakably existed prior to his active service? If so, was any such pre-existing disability clearly and unmistakably not aggravated by active service?

b)  With regard to any diagnosed back disability not found to clearly and unmistakably exist prior to the Veteran's active service, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently present back disability was caused by active service.

In forming the requested opinions, the examiner should consider that the Veteran's lay testimony alone is not a sufficient basis to determine that he clearly and unmistakably had a back disability that pre-existed entrance to active service.  Further, the lack of medical treatment or diagnosis of a back disability during service alone is not a sufficient basis to determine that a back disability was clearly and unmistakably not aggravated during active service.

The supporting rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination report and any opinions provided comport with this remand and undertake any other development found to be warranted. 

4.  Then, readjudicate the issue on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


